 
 
I 
108th CONGRESS
2d Session
H. R. 4791 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2004 
Mr. Hunter introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to conduct a feasibility study to design and construct a three-reservoir intertie system for the purposes of improving the water supply reliability and water yield of San Vicente, El Capitan, and Loveland Reservoirs in San Diego County, California in consultation and cooperation with the Sweetwater Authority, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the “San Diego Water Storage and Efficiency Act of 2004”.  
2.Appraisal investigations 
(a)In generalThe Secretary of the Interior, in consultation and cooperation with the Sweetwater Authority, public water agency, shall undertake, an appraisal investigation to identify and study opportunities for construction of a 3-reservoir intertie system to improve water supply reliability and water yield of the existing non-Federal water storage system. The appraisal report shall include a determination of whether or not to recommend the initiation of a feasibility study for the proposed intertie system. 
(b)CooperationThe Secretary shall consult and cooperate with appropriate State, regional, and local authorities during the performance of the appraisal investigation conducted pursuant to this section. 
(c)CostsThe Federal obligations for costs of the appraisal investigation conducted pursuant to this section shall conform with Reclamation policy (Reclamation Manual number CMP–05-01). 
3.Feasibility study, project development, cost share 
(a)In generalThe Secretary, in consultation and cooperation with the Sweetwater Authority, is authorized to undertake a study to determine the feasibility of the reservoir and intertie system recommended for such study pursuant to section 2. The feasibility report shall document the Secretary’s engineering, environmental, and economic investigation of the proposed reservoir and intertie project under section 2, taking into consideration the range of potential solutions and the circumstances and needs of the area to be served by the proposed reservoir and intertie project, the potential benefits to the people of that service area, and improved operations of the proposed reservoir and intertie system. The Secretary shall indicate in the feasibility report required under subsection (c) whether the proposed reservoir and intertie project is recommended for implementation. 
(b)Federal cost shareThe Federal share of the costs of the feasibility study shall not exceed 50 percent of the total study costs. The Secretary may accept as part of the non-Federal cost share, any contribution of such in-kind services by the Sweetwater Authority that the Secretary determines will contribute toward the conduct and completion of the study. 
(c)Feasibility reportThe Secretary shall submit to Congress a feasibility report for the project the Secretary recommends, and to seek, as the Secretary deems appropriate, specific authority to develop and construct any recommended project. This report shall include— 
(1)good faith letters of intent by Sweetwater Authority and its non-Federal partners to indicate that they have committed to share the allocated costs as determined by the Secretary; and 
(2)a schedule identifying the annual operation, maintenance, and replacement costs that should be allocated to the Sweetwater Authority, as well as the current and expected financial capability to pay OM&R costs. 
4.Federal reclamation projectsNothing in this Act shall supersede or amend the provisions of Federal Reclamation laws or laws associated with any project or any portion of any project constructed under any authority of Federal Reclamation laws. 
5.Authorization of appropriations The Federal costs for the appraisal and feasibility study to be conducted and pursuant to this Act shall not exceed $3,000,000 of the total amount appropriated to carry out this section. 
 
